DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, 10, 12, 13, 21, 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1, hereinafter “Falck ‘347”) and Uchida et al. (US 2019/0288106 A1).
Regarding claim 1, Zeng shows in Fig. 6 (see Examiner’s annotations below) and related text a semiconductor component ([0002], lines 1-5 and [0018], lines 1-3), comprising: 
an SiC semiconductor body ([0055], lines 3-4); 
a first load terminal 18 (reference numeral shown in Fig. 2) on a first (top) surface of the SiC semiconductor body ([0034], lines 6-7); 
a second load terminal 16 (reference numeral shown in Fig. 2) on a second (bottom) surface of the SiC semiconductor body opposite the first surface ([0007], lines 1-4 and [0034], lines 5-6);
a drift zone 22 of a first conductivity type (N-type) in the SiC semiconductor body ([0035], line 12);
a first semiconductor area 20 (reference numeral shown in Fig. 2) of a second conductivity type (P-type) which is electrically connected (by P+ contact region 26) to the first load terminal ([0009], lines 1-3 and [0034], lines 1-7); 

a third semiconductor area 22 (portion thereof designated by the Examiner in the annotated Fig. 6 below which is bounded by two dashed vertical lines, the top surface of the N-- layer and the bottom surface of the P-island) of the first conductivity type which is formed between the second semiconductor area and the second surface and forms an interface with the second semiconductor area; and 
a fourth semiconductor area 22 (portion thereof designated by the Examiner in the annotated Fig. 6 below which is bounded by two dashed vertical lines, a dashed horizontal line and the top surface of the N-- layer) of the first conductivity type that laterally adjoins the third semiconductor area and is disposed below the interface; 
a fifth semiconductor area 34 (reference numeral shown in Fig. 2) of the first conductivity type that is disposed between the third semiconductor area and the second surface ([0016], line 4), 
wherein a net doping in the third semiconductor area (N-) is greater than in the fifth semiconductor area (N--).

    PNG
    media_image1.png
    625
    1426
    media_image1.png
    Greyscale


Falck ‘347 teaches in Fig. 1 and related text a pn junction between the drift zone 114 and the first semiconductor area 112 defines a voltage blocking strength Vbr of the semiconductor component ([0024], lines 1-9 and [0025], lines 1-7).
Uchida teaches in Fig. 19 and related text dopants (e.g., aluminum) in the second semiconductor area 50 have deep defects, the energy gap of which from a closest band edge is more than 160 meV ([0075], lines 3-5; note: Applicant’s specification describes in paragraph [0029], lines 1-7 thereof: “dopants in the second semiconductor area comprise deep defects, the energy gap of which from the closest band edge is more than 160 meV or even not less than 200 meV, for example 210 meV.  In the case of a second p-type semiconductor area, it is possible to use one of or a combination of the dopant species aluminum (Al), gallium (Ga) and boron (B) for doping”), and 
a net doping in the second semiconductor area (5×1016 cm-3 [Symbol font/0x2D] 1×1018 cm-3; [0075], lines 5-8) is greater than in the fourth semiconductor area 21 (7×1015 cm-3; [0064], lines 7-9).
Zeng, Falck ‘347 and Uchida are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng with the specified features of Falck ‘347 and Uchida because they are from the same field of endeavor.

Regarding claims 4 and 5, Zeng in view of Falck ‘347 and Uchida discloses the semiconductor component is a unipolar semiconductor component, wherein the unipolar semiconductor component is a merged PIN Schottky (MPS) diode, a Schottky diode, a field-effect transistor (FET), or a junction FET (Zeng: [0002], lines 1-2; [0018], lines 1-2; [0053], lines 1-5).
Regarding claim 6, Zeng in view of Falck ‘347 and Uchida discloses the voltage blocking strength (e.g., >600 V) is within a range from 400 V to 15 kV (Zeng: [0004], lines 1-4).
Regarding claim 8, Zeng in view of Falck ‘347 and Uchida discloses the dopants comprise one or more elements selected from the group of elements consisting of aluminum, boron, gallium, chromium, and iridium (Uchida: [0075], lines 3-5).
Regarding claim 10, Zeng in view of Falck ‘347 and Uchida discloses the second semiconductor area is buried in the SiC semiconductor body in an electrically floating arrangement at a vertical distance from the second surface (Zeng: Fig. 6; Title and Abstract, lines 14-15; [0048], line 2; [0050], lines 1-2; [0051], lines 1-2).
Regarding claim 12, Zeng in view of Falck ‘347 and Uchida shows a maximum lateral extent of the third semiconductor area corresponds to a maximum lateral extent of the second semiconductor area (Zeng: Fig. 6 with Examiner’s annotations below).

    PNG
    media_image2.png
    596
    1432
    media_image2.png
    Greyscale

Regarding claim 13, Zeng in view of Falck ‘347 and Uchida shows a maximum lateral extent of the third semiconductor area is less than a maximum lateral extent of the second semiconductor area (Zeng: Fig. 6 with Examiner’s annotations at claim 1 hereinabove).
Regarding claim 21, Zeng in view of Falck ‘347 and Uchida discloses the first conductivity type is n-type (Zeng: [0035], line 12).
Regarding claim 22, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 21 above.
Zeng does not explicitly disclose dopants in the drift zone comprise defects having an energy gap from a conduction band edge of less than 140 meV.
Note: Applicant’s specification describes in paragraph [0046], lines 3-7: “It is generally possible that dopants in the drift zone comprise defects, the energy gap of which from the conduction band edge is less than 140 meV. In the case of an n-type as first conductivity type, the deep dopants in the drift zone may, for example, be nitrogen (N) and/or phosphorus (P).”)
Zeng, Falck ‘347 and Uchida are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Zeng in view of Falck ‘347 and Uchida with the specified features of Uchida because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to provide dopants in the drift zone comprising defects having an energy gap from a conduction band edge of less than 140 meV, as taught by Uchida, in order to select a known material (e.g., nitrogen) based on its suitability for the intended use (e.g., an n-type dopant in silicon carbide).
Regarding claim 26, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose a dopant concentration of the fifth semiconductor area is between 5×1017 cm-3 to 5×1018 cm-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 17 cm-3 to 5×1018 cm-3 in order to optimize the performance of the device.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05(II)(A).
Regarding claim 27, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above, including a sixth semiconductor area 22 (portion thereof designated by the Examiner in the annotated Fig. 6 of Zeng below which is bounded by two dashed vertical lines, a dashed horizontal line and the top surface of the P-island) of the first conductivity type between the drift zone and the second semiconductor area (Zeng: Fig. 6; [0035], line 12).

    PNG
    media_image3.png
    671
    1432
    media_image3.png
    Greyscale

Zeng in view of Falck ‘347 and Uchida does not explicitly disclose a dopant concentration of the sixth semiconductor area is between 5×1017 cm-3 to 5×1018 cm-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 17 cm-3 to 5×1018 cm-3 in order to optimize the performance of the device.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05(II)(A).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1) as applied to claim 1 above, and further in view of Deboy et al. (US 6,847,091 B2).
Regarding claim 2, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose the second semiconductor area has a maximum lateral extent within a range from 500 nm to 300 µm.
Deboy teaches in Fig. 1 and related text the second semiconductor area 8 has a maximum lateral extent (1-3 µm) within a range from 500 nm to 300 µm (Col. 3, lines 37-44).
Zeng, Falck ‘347, Uchida and Deboy are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Deboy because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form the second semiconductor area to have a maximum lateral extent .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1) as applied to claim 1 above, and further in view of Losee et al. (US 2016/0380059 A1).
Regarding claim 3, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose the second semiconductor area has a vertical extent within a range from 20 nm to 1 µm.
Losee teaches in Figs. 1, 5 and related text the second semiconductor area 26 has a vertical extent 40 within a range from 20 nm to 1 µm ([0023], lines 3-9; [0024], lines 1-5; [0032], lines 24-25; [0034], lines 6-12).
Zeng, Falck ‘347, Uchida and Losee are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Losee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form the second semiconductor area to have a vertical extent within a range from 20 nm to 1 µm, as taught by Losee, in order to achieve a blocking voltage of 3 kV (Losee: [0035], lines 1-20).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1) as applied to claim 1 above, and further in view of Chang et al. (US 6,380,569 B1).
Regarding claim 7, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose the semiconductor component is a power semiconductor component having a specified current-carrying capacity between the first load terminal and the second load terminal of at least 1 A.
Chang teaches in Fig. 1 and related text the semiconductor component is a power semiconductor component (see Title and Col. 2, lines 6-10) having a specified current-carrying capacity (50 A) between the first load terminal 132 and the second load terminal 130 of at least 1 A (Col. 3, lines 27-28 and Col. 4, lines 20-24).
Zeng, Falck ‘347, Uchida and Chang are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form the semiconductor component to be a power semiconductor component having a specified current-carrying capacity between the first load terminal and the second load terminal of at least 1 A, as taught by Chang, in order to meet the growing demand for the semiconductor device to accommodate high currents and/or .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1) as applied to claim 1 above, and further in view of Harris et al. (US 6,091,108).
Regarding claim 9, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above, including the semiconductor component has a plurality of the second semiconductor areas (Zeng: Fig. 6).
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose an area proportion of the plurality of second semiconductor areas in relation to an active area of the semiconductor component is within a range from 10% to 50%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form an area proportion of the plurality of second semiconductor areas in relation to an active area of the semiconductor component to be within a range from 10% to 50% in order to optimize the dimensions (e.g., size and spacing “s”) of the plurality of second semiconductor areas to form a trade-off between voltage blocking capability and parasitic contribution of the plurality of second semiconductor areas to on-state losses (Harris: Fig. 1; Col. 2, lines 66-67; Col. 3, lines 1-15; Col. 4, lines 55-60; Col. 6, lines 11-16 and 49-52).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al.  as applied to claim 1 above, and further in view of Wada et al. (US 2014/0027784 A1).
Regarding claim 14, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose the third semiconductor area has a vertical extent within a range from 20 nm to 1.5 µm.
Wada teaches in Fig. 1 and related text the third semiconductor area 81a (portion thereof directly below 71) has a vertical extent within a range from 20 nm to 1.5 µm ([0070], line 2 and [0077], lines 5-7).
Zeng, Falck ‘347, Uchida and Wada are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Wada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form the third semiconductor area to have a vertical extent within a range from 20 nm to 1.5 µm, as taught by Wada, in order to accommodate a depletion region within the third semiconductor area based upon the net doping amounts in the second and third semiconductor areas, respectively (Wada: [0010]-[0011]).
Furthermore, it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and  as applied to claim 1 above, and further in view of Tamura et al. (US 2019/0067462 A1).
Regarding claims 15 and 16, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above.
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose scatter sites configured to reduce charge carrier mobility in the third semiconductor area, wherein the scatter sites comprise lattice defects.
Tamura teaches in Fig. 1 and related text scatter sites 9 configured to reduce charge carrier mobility in the third semiconductor area (a bottommost portion of drift layer 1), wherein the scatter sites comprise lattice defects ([0063], lines 5-16; note: because the charge carrier mobility µ = q[Symbol font/0x74]/m* where q is the elementary charge, [Symbol font/0x74] is the carrier lifetime, and m* is the effective mass, shortening the carrier lifetime as disclosed by Tamura will decrease the mobility).
Zeng, Falck ‘347, Uchida and Tamura are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Tamura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to form scatter sites configured to reduce charge carrier mobility in the third semiconductor area, wherein the scatter sites comprise lattice defects, as taught by Tamura, in order to improve a tradeoff relationship of forward voltage reduction and reverse recovery loss reduction, thereby realizing an improved soft recovery (Tamura: Abstract, lines 11-14).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1), further in view of Tamura et al. (US 2019/0067462 A1), as applied to claim 15 above, and further in view of Falck et al. (US 2016/0093690 A1, hereinafter “Falck ‘690”).
Regarding claim 17, Zeng in view of Falck ‘347 and Uchida, and further in view of Tamura, discloses substantially the entire claimed invention, as applied to claim 15 above.
Zeng in view of Falck ‘347 and Uchida, and further in view of Tamura, does not explicitly disclose dopants in the third semiconductor area comprise deep defects, the energy gap of which to a closest band edge is more than 160 meV.
Falck ‘690 teaches in Fig. 4 and related text dopants (e.g., sulfur or selenium) in the third semiconductor area 119 comprise deep defects, the energy gap of which to a closest band edge is more than 160 meV ([0049], lines 8-9 and [0108], lines 1-8).(Note: Applicant’s specification describes in paragraph [0042], lines 5-9: “For example, the energy gap of the dopants from the closest band edge is at least 160 meV or is not less than 200 meV. In the case of an n-type third semiconductor area, it is possible to choose for this purpose, in SiC, for example, chromium (Cr), iridium (Ir), selenium (Se), sulfur (S) or a combination thereof.”)
Zeng, Falck ‘347, Uchida, Tamura and Falck ‘690 are analogous art because they each are directed to silicon carbide (SiC) semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida, and further in view of Tamura, with the specified features of Falck ‘690 because they are from the same field of endeavor.
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0261666 A1) in view of Falck et al. (US 2015/0214347 A1) and Uchida et al. (US 2019/0288106 A1) as applied to claim 1 above, and further in view of Slatter et al. (US 5,218,226).
Regarding claim 23, Zeng in view of Falck ‘347 and Uchida discloses substantially the entire claimed invention, as applied to claim 1 above, including the semiconductor component has a plurality of the second semiconductor areas (Zeng: Fig. 6).
Zeng in view of Falck ‘347 and Uchida does not explicitly disclose a ratio of minimum lateral distance between adjacent ones of the second semiconductor areas and minimum lateral extent of the second semiconductor area is within a range from 0.1 to 20.
Slatter teaches in Fig. 3 and related text a ratio (e.g., [Symbol font/0xBB]1) of minimum lateral distance between adjacent ones of the second semiconductor areas 50 and minimum 
Zeng, Falck ‘347, Uchida and Slatter are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zeng in view of Falck ‘347 and Uchida with the specified features of Slatter because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Zeng in view of Falck ‘347 and Uchida to define a ratio of minimum lateral distance between adjacent ones of the second semiconductor areas and minimum lateral extent of the second semiconductor area to be within a range from 0.1 to 20, as taught by Slatter, in order to achieve a desired breakdown voltage (Slatter: Col. 5, lines 2-5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-17, 21-23, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811